SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11455 El Camino Real, Suite 310, San Diego, CA 92130 (Address of principal executive offices, including zip code) (858) 997-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.0001 per share, as of February 13, 2012, was 95,133,959. ADAMIS PHARMACEUTICALS, INC. CONTENTS OF QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure of Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 2 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2011 ASSETS (Unaudited) March 31, 2011 CURRENT ASSETS Cash $ $ Prepaid Consulting Fees and Other Current Assets Total Current Assets ASSETS FROM DISCONTINUED OPERATIONS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Other Expenses Accrued Bonuses Notes Payable - Notes Payable to Related Parties Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock – Par Value $.0001; 10,000,000 Shares Authorized; Issued and Outstanding-None - - Common Stock – Par Value $.0001; 175,000,000 Shares Authorized; 98,362,147 and 86,818,532 Issued, 93,133,959 and 81,590,344 Outstanding, Respectively Additional Paid-in Capital Accumulated Deficit ) ) Treasury Stock - 5,228,188 Shares ) ) Total Stockholders' Equity (Deficit) ) ) $ $ The accompanying notes are an integral part of these Consolidated Financial Statements 3 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE $
